Citation Nr: 1721520	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-06 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) Louisville, Kentucky.  The Veteran filed a notice of disagreement (NOD) in May 2011.  The RO furnished the Veteran a statement of the case (SOC) in January 2012.  The Veteran filed his substantive appeal (VA Form 9) in February 2012.

In May 2014, December 2014, and January 2016, the Board remanded the issues on appeal for additional development, and the case is once again before the Board.

In June 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore any future consideration of the Veteran's claims should take into account the existence of the electronic record.


FINDINGS OF FACT

1.  Bilateral hearing loss did not manifest during service or within one year of active service and is not otherwise attributable to service.

2.  Tinnitus did not manifest during service or within one year of active service and is not otherwise attributable to service.  



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service and sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2.  Tinnitus was not incurred in or aggravated by active service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. Duty to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a November 2010 letter which was sent prior to the initial unfavorable decision in May 2011.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claims.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  The letter also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159 (2016).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 38 U.S.C.A. §§ 5103A (a)(1) and (2) (West 2014).

The information of record reflects that VA has made efforts to assist the Veteran in the development of his claims for service connection.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  VA has obtained and associated with the claims file the service treatment records, VA medical records, VA examination reports, and statements of the Veteran and his representative.  The Veteran has not identified any other outstanding records that have not been requested or obtained.


II. Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).

Certain chronic diseases, such as organic diseases of the nervous system (including tinnitus and sensorineural hearing loss), which are manifested to a compensable degree within one year of discharge from active duty, shall be presumed to have been incurred in service, even though there is no evidence of such a disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease has been incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

III. Factual Background and Analysis

At the outset, the Board observes that VA audiologists have determined that neither the puretone thresholds results nor the speech audiometry scores, as reflected in the April 2011, June 2011, and December 2011 examination reports, are reliable, and hence, such audiology findings and the examiners' opinions contained therein have no probative value and will not be considered with respect to the issues on appeal.  See generally Powell v. West, 12 Vet. App. 31, 34-35 (1999).  However, the remaining in-service and post-service examination reports, which adequately address the Veteran's claims of bilateral hearing loss and tinnitus, have been given ample consideration.  Id.

The service treatment records contain an April 1976 entrance examination.  At that time, the Veteran denied any history of or current audiological issues.  Upon audiological evaluation, the puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
0
5
LEFT
15
15
10
0
10

On the August 1976 in-service examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
0
5
LEFT
15
15
10
0
10

On the November 1978 in-service examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
10
5
LEFT
20
20
10
10
15

On the February 1980 in-service examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
5
5
5
LEFT
25
25
20
15
15

On the July 1980 separation examination, the audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
10
10
LEFT
20
25
15
15
20

The record evidence also reflects that the Veteran received periodic occupational audiology evaluations, due to his job classification in engineering with the boiler plant and air conditioning and heating, from October 2006 to September 2015, while employed with VA.


On the post-service October 4, 2006, VA (occupational) audiological evaluation, the puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
5
25
25
LEFT
15
20
15
20
35

On the September 25, 2007, VA (occupational) audiological evaluation, the puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
35
35
LEFT
15
25
15
20
35

On the September 27, 2010, VA (occupational) audiological evaluation, the puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
50
45
LEFT
25
25
25
20
30

On the September 29, 2010, VA (occupational) audiological evaluation, the puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
45
50
LEFT
20
25
20
30
50

On the September 21, 2011, VA (occupational) audiological evaluation, the puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
45
55
LEFT
25
35
25
35
50

On the September 21, 2012, VA (occupational) audiological evaluation, the puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
20
55
55
LEFT
25
30
25
40
55

On the August 29, 2013, VA (occupational) audiological evaluation, the puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
20
55
55
LEFT
25
30
25
40
55

On the Veteran's September 17, 2014, VA (occupational) audiological evaluation, the puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
55
60
LEFT
25
30
25
40
55

On the Veteran's September 19, 2014, VA (occupational) audiological evaluation, the puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
55
55
LEFT
25
30
25
40
55

On the September 23, 2015, VA (occupational) audiological evaluation, the puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
60
65
LEFT
25
35
25
55
60

On the September 25, 2015, VA (occupational) audiological evaluation, the puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
55
60
LEFT
25
30
25
50
55

This evidence shows that the Veteran has a current, bilateral hearing loss disability, as VA defines it.  38 C.F.R. § 3.385.  The reports of the September 2010 VA (occupational) audiological evaluation clearly reflect, among other things, that his auditory thresholds are greater than 40 decibels at 3000 and 4000 Hertz for the right ear, and greater than 40 decibels at 4000 Hertz for the left ear.  See also Reports of VA Occupational-Audiological Evaluation, dated September 2011 to September 2015 (showing current, bilateral hearing loss disability within VA standards); Report of VA Audiological Examination, dated July 2014 (same effect).

In the same way, the reports of the September 2010 VA (occupational) audiological evaluation also reveal that the Veteran complained of constant tinnitus, bilaterally.  See also Reports of VA Occupational-Audiological Evaluation, dated September 2012 and September 2014 (noting the Veteran's reports of longstanding, constant tinnitus bilaterally).  The Veteran was found to have recurrent tinnitus on VA audiological examination in July 2014.

Next, the evidence of record supports a finding that the Veteran was exposed to loud noise during his period of active duty.  The Veteran testified at his June 2012 Board hearing that he experienced noise exposure while performing duties as a hull technician during service.  He testified that these duties involved work as a plumber, welder, and fireman.  He reported that he worked in the engine room, where he was exposed to drills, grinders, needle guns, welders, hammers, power tools, and manual tools.  The DD Form 214 reflects that the Veteran attended welding school while in the service.  Given that the types of noise exposure, as described by the Veteran, are consistent with the duties of a hull technician, the Board finds that an in-service element, i.e., the Veteran's exposure to loud noise during service is established.

In this regard, the Veteran contends, in essence, that his bilateral hearing loss disability and tinnitus result from in-service noise exposure.

The mere fact of noise exposure, however, does not necessarily mean that the Veteran incurred either a hearing loss disability or tinnitus during active duty service as a result.  The Board turns to the third element of service connection, whether there is a nexus, or a link, between the in-service noise exposure and the current, bilateral hearing loss disability and/or tinnitus.

Here, the record does not reflect, nor does the Veteran allege that he had an onset of symptoms of tinnitus in service or within the first post-service year.  The Veteran testified at his June 2012 Board hearing that he noticed that he had ringing in the ears for the past four years.  At the time of his July 2014 VA examination, the Veteran reported that his ringing in the ears may have started 7 to 8 years ago or more.  Nonetheless, the Veteran related in April 2011 that he first noticed the ringing in his ears three years prior; and, at his October 2006 VA (occupational) audiological evaluation, the Veteran denied tinnitus and any other otologic symptoms.  The fact that the Veteran denied symptoms of tinnitus, when he presented for the October 2006 VA occupational evaluation, signifies, at the very least, that he was not having any such symptoms at the time of that examination.  This assertion of the Veteran at the time of the October 2006 audiological evaluation is an express denial of tinnitus-related symptoms at that time, and is consistent with the time of onset he related at his 2012 Board hearing, as well as at his September 2010, September 2012, July 2014, and September 2014 examinations.  The Veteran is competent to report symptoms that are capable of lay observation, such as ringing in the ears.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, the Board finds that the Veteran's lay testimony regarding the onset of his tinnitus at a time after 2006 (i.e., around 2007 or 2008) to be probative.

Because the onset of tinnitus-related symptoms is not shown by the evidence of record until after 2006, the Veteran's tinnitus is not shown to have manifested within one year of active service.  Similarly, the numerous reports of audiometric examination do not show a hearing disability for VA purposes until 2010, nearly 30 years after the Veteran's discharge from service.  Accordingly, the Veteran does not meet the criteria for service connection on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309.

In regards to continuity of symptomatology, the Board finds that the Veteran's bilateral hearing loss disability and tinnitus were properly afforded such consideration, as an organic disease of the nervous system (i.e., sensorineural hearing loss and tinnitus), is among the enumerated conditions in 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (2013).  However, due to the finding that a hearing loss disability and tinnitus-related symptoms were first shown by the lay and medical evidence decades after the Veteran's discharge from service, service connection based on continuity of symptomatology is not warranted.

Notably, the record contains a July 2014 VA examination report.  At that time, the VA audiologist expressed the opinion that the Veteran's hearing loss disability was less likely than not caused or aggravated by service.  The examiner observed the Veteran showed audiology test results that were within normal limits throughout service, including at the time of his separation, explaining that a delayed onset of hearing loss had not been proven to have occurred.  The examiner also commented that tinnitus must be considered in relation to hearing impairment.  In doing so, the examiner explained that because the Veteran presented with normal hearing in service and at separation, there were no significant changes in hearing thresholds greater than normal variability.  Thus, the examiner opined that it is less likely than not that tinnitus was caused by or the result of military noise exposure.

The July 2014 VA examiner added an addendum opinion in April 2015, stating that she reviewed the Veteran's claims file to include the Veteran's in-service audiograms, the October 2006 audiogram, and the September 2010 audiogram.  The examiner noted that by looking at each audiogram, it is evident that a slight change in hearing acuity was evident in the low frequencies only.  The examiner further noted that those lower frequencies can be impacted by poorly fitting insert earphones, sinus pressure, and other middle ear conditions.  

The examiner also commented that the changes evident are within test-retest reliability.  She explained that low frequencies are not typically affected by noise exposure, and when they are, the higher frequencies also experience decline, which is not the case for this Veteran.  She reiterated that the Veteran's hearing across the frequency range was within normal limits at entrance, throughout his time in service, and at separation, and that the Veteran did not separate with a hearing loss or a change in hearing acuity in the frequencies known to be affected by exposure to excessive noise.

The examiner further explained that hearing loss due to noise exposure conveys itself as high frequency hearing loss with a decrease in hearing acuity at 4000 Hz.  She notes that the Veteran presented with no changes in hearing acuity in the high frequency range throughout his time in the service even though excessive noise exposure has been noted.  She also observes that the Veteran's low frequency hearing tested better in 2006 than at separation from military service, but was within test-retest reliability.  The examiner concluded that given the Veteran's hearing was within normal limits and within test-retest reliability, and given that hearing loss was not actually documented until 2006, 26 years after separation, that it is less likely than not that the Veteran's hearing loss is due to his noted noise exposure while in the service, as there is no evidence to support delayed onset hearing loss due to noise exposure.

The Board finds the July 2014 VA report, together with the added addendum in April 2015, to be persuasive.  The VA examiner fully reviewed the claims file; and, in each report, the VA examiner had the right to consider the medical evidence contained in the service treatment records.  In doing so, the examiner explained that the Veteran's bilateral hearing loss and tinnitus was less likely than not caused by or a result of an event in military service, and likewise found that neither the current hearing loss disability nor tinnitus was related to the in-service noise exposure.  This opinion was supported by the rationale that the Appellant's audiometric results at separation did not show a hearing loss or change in hearing acuity at the frequencies known to be affected by noise exposure, and thus showed no evidence that a delayed onset of hearing loss due to noise exposure had occurred.  In this case, the July 2014 and April 2015 opinions, when considered together, contain an analysis that is supported by the record and clearly articulates the rationale for concluding that the Veteran's hearing loss and tinnitus are not of service origin.  Therefore, the July 2014 VA opinion, in tandem with the July 2015 VA addendum opinion, is entitled to great probative weight and value.

By way of explanation, the Board is of the opinion that the proper reading of the opinions by the VA examiner in July 2014 and April 2015 is, at least implicitly, that the clinical evaluations of the ears and ear drums, as well as the audiometric tests, conducted throughout service and at the time of the Veteran's separation examination did not reflect any defect affecting the ears.  The VA examiner appears to be stating that, according to her knowledge, experience, and judgment and her review of the lay and medical evidence provided during and after service, a bilateral hearing loss disability and tinnitus had not been shown to manifest until years after the offending in-service noise exposure had ceased.  As such, a review of the record evidence shows, following the Veteran's exposure to loud noise in service, he was found to have no defect or abnormality of the ears, ear drums, hearing, or auditory acuity, on separation from service.  Hence, the VA examiner was justified in relying on the audiometric results during and after service, and on the Veteran's statements during examinations (as reflected in the 2014 and 2015 reports), because that evidence, when considered with the Veteran's other (remaining) lay and medical evidence contained in the post-service treatment records, indicated that the Veteran's bilateral hearing disability and tinnitus were of post-service onset.  Accordingly, the claims fail to satisfy the third element of service connection, i.e., the nexus requirement.

The Board has considered the Veteran's own opinion that his hearing loss and tinnitus resulted from in-service noise exposure.  The Veteran may believe that his tinnitus and hearing loss are related to his active service.  As to this, a layperson may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship; and, as such, the Veteran has not demonstrated that he has the medical knowledge, training, or experience in the field of audiology, and is thus not competent to address etiology in the present case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (a lay claimant is not competent to provide evidence as to more complex medical questions).

While the Board is sympathetic to the Veteran's claims, taking into account the relevant evidence of record, the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability and tinnitus are of service origin.  Accordingly, the Board determines that the claims of entitlement to service connection for bilateral hearing loss and tinnitus must be denied.

In reaching this determination, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied,

Entitlement to service connection for tinnitus is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


